Citation Nr: 0014877	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for post-traumatic 
stress disorder (PTSD) between May 8, 1984, and August 14, 
1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from March 1971 to January 1978.

Service connection for PTSD was granted by a May 1996 rating 
decision and a 30 percent disability evaluation was assigned 
from August 14, 1995.  The veteran appealed the effective 
date of the grant of service connection by arguing that a 
January 1985 rating decision, which had denied service 
connection, was the product of clear and unmistakable error 
(CUE).  Subsequent to a March 1998 Board of Veterans' Appeals 
(Board) remand of the CUE question, the RO determined that 
CUE did not need to be considered because the January 1985 
decision had not become final.  A zero percent evaluation for 
PTSD was assigned effective from May 8, 1984.  

The current appeal comes before the Board from a rating 
decision of April 1998 by the Winston-Salem, North Carolina 
Regional Office (RO) which denied a compensable evaluation 
for PTSD from May 8, 1994, to August 14, 1995.  The veteran 
has appealed this noncompensable rating.


REMAND

A review of the record discloses that the appellant sought 
treatment in a VA mental hygiene clinic from at least 
December 1983 for problems with memory, concentration, 
depression and anxiety.  He was hospitalized at a VA facility 
in May 1984 for symptoms which included depression, pacing, 
screaming in his sleep, startle response, survivor's guilt, 
and trouble with memory and concentration.  Pertinent 
diagnoses of major depression and PTSD were made.  Upon 
discharge from hospitalization in June 1984, it was noted 
that the veteran would be followed in the mental hygiene 
clinic with an appointment the following August.  The Board 
observes that the appellant was seen on the scheduled date in 
August 1984 where it was reported that he had no problems 
with depression and that his mood was stable.  It was 
reported that he would return to the clinic in two to three 
months; however, it is not entirely clear whether the veteran 
indeed continued in treatment at the VA mental hygiene 
clinic.  The appellant did, however, indicate upon VA 
neuropsychiatric examination in November 1984 that he 
continued to have nightmares, was easily startled, and 
constantly nervous.  He noted that he had been prescribed 
psychotropic medication, and that he was seen every three 
months at the VA Hospital in Durham for his emotional 
condition.  The record reflects that the veteran was afforded 
a VA psychological evaluation in October 1995 where he 
reported that he continued to have PTSD symptoms after 
discharge from the hospitalization in 1984.  He indicated 
that he visited the mental hygiene clinic at the Fayetteville 
VA Medical Center and attended group therapy at the Vet 
Center in Fayetteville.  He stated that he had sought 
treatment for increased symptoms and had been placed on 
Prozac and Trazodone several months earlier.

In an April 2000 presentation, the appellant's representative 
contended that the clinical record supports a finding that 
the appellant had been experiencing symptomatology consistent 
with at least a compensable evaluation for PTSD since his 
period of hospitalization in 1984, and that the RO should 
have attempted to secure all clinical records prepared since 
that time.  After a review of the record, the Board agrees.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
to include securing medical records to which reference has 
been made so that the evaluation of the claimed disability 
will be a fully informed one.  See Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  The Board thus finds that a remand 
is necessary in this instance because VA clinical records, 
which are likely pertinent to the issue on appeal, have not 
been sought.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Board notes that the period from May 1984 
to August 1995 was one in which rating criteria governing the 
award of compensable evaluations were different from those 
currently in effect.  Compare 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999) with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1983) and 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).  
Given that the criteria changed in 1988, and because the 
period in question is from May 1984 to August 1995, the Board 
finds that consideration must be given to both sets of rating 
criteria--those in effect in 1984 and those which became 
effective in 1988.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This apparently has not been done by the RO.  (The 
November 1998 statement of the case referred to rating 
criteria which did not become effective until 1996.  61 Fed. 
Reg. 52,695 (1996).)  A remand is required to cure this 
problem.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  All pertinent VA records as early as 
September 1984 should be requested from 
Fayetteville and Durham, North Carolina 
VA facilities, as well as the Vet Center 
in Fayetteville.  The veteran should be 
asked to identify any other places of 
treatment during the time period in 
question, and records of such treatment 
should be sought.  All records obtained 
should be associated with the claims 
file.  

2.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to a 
compensable evaluation for PTSD from May 
8, 1984, to August 14, 1995, with 
application of the tenets of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999) to determine whether "staged" 
ratings are warranted for manifestations 
of the service-connected disability.  
Criteria in effect in 1984 and those in 
effect in 1988 should be considered in 
light of the principles enunciated in 
Karnas, supra.  If the benefit sought is 
denied, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford them the opportunity to respond.  
The supplemental statement of the case 
should refer to the rating criteria in 
effect in 1984 and those which became 
effective in 1988.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to comply with governing adjudicative procedures 
and obtain additional evidence.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



